OPINION
Per CURIAM.
This case is before the court on a motion to dismiss for want of *428prosecution, which motion was filed on behalf of the defendantsappellees.
The record and the memorandum in support of the motion to dismiss indicate that on June 21, 1958, the plaintiffs-appellants filed a notice of intention to appeal from the judgment of the Franklin County Common Pleas Court. On July 24, 1958, the precipe was filed to have the records in the- case transferred to the Court of Appeals. From July 24, 1958, until February 24, 1959, no further action was taken by the appellants to file any papers in this case.
On February 24, 1959, the motion to dismiss for want of prosecution was filed. A dismissal was asked for under the provisions of Rule V of the Rules of the Courts of Appeals of Ohio; but it is appai’ent that, this being an appeal-on questions of law only, Rule VII has application to this situation.
On April 29, 1959, the plaintiffs-appellants did file a brief; and on May 1, 1959, the defendants-appellees filed a motion to strike the brief of plaintiffs-appellants from the file. On May 15, 1959, plaintiffs filed a memorandum contra to the motion of defendants-appellees to dismiss and the motion to strike, requesting the court to delay a decision in this case until the Supreme Court of Ohio passes upon another case which involves the plaintiffs-appellants and which is now pending in that court.
It appearing from the record that the motion of the city of Columbus to dismiss was not filed until approximately seven months after the last act of the plaintiffs-appellants, the motion is well taken and should be sustained. The motion to strike the briefs should also be sustained.
BRYANT, PJ, DUFFY, J, concur.
MILLER, J, not participating.